Name: Commission Regulation (EEC) No 557/79 of 23 March 1979 laying down detailed rules for the application of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3 . 79 Official Journal of the European Communities No L 73/ 13 COMMISSION REGULATION (EEC) No 557/79 of 23 March 1979 laying down detailed rules for the application of the system of consumption aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (!), as last amended by Regulation (EEC) No 1562/78 (2 ), and in particular Article 11 (5) thereof, Whereas the minimum packaging capacity and period of activity required for the approval of plants must be set at levels such as will ensure that such plants carry on packaging as their main activity and on a contin ­ uous basis ; Whereas, however, packaging plants should be allowed to adjust gradually to the requirement concerning the minimum packaging capacity, particu ­ larly if the plant has been in operation for some time ; Whereas the stock records kept by approved plants must include all the particulars necessary to enable checks to be made as to entitlement to the aid ; whereas, in order to ensure effective checks, non ­ approved plants which put up imported oil in small containers should also be obliged to keep stock records ; Whereas, for the purposes of checking, it may in certain cases also prove necessary to inspect the accounts of the plant concerned and, where appro ­ priate, to carry out other checks on undertakings upstream or downstream of the plant ; whereas provi ­ sion should also be made for extending the checks to accounts relating to the packaging of seed oil ; Whereas, in view of the date of publication of this Regulation , there is reason to fear that, in certain cases, it may not be possible for approval to be given as soon as the system of consumption aid is brought into effect ; whereas, in order to minimize the diffi ­ culties arising from such a delay, it should be provided that plants which applied for approval during April 1979 are eligible for the aid in respect of the quantities of oil which left the plants before their approval ; whereas, in certain cases, it may prove impossible to verify the quantity which left the plant before its approval ; whereas in these cases the Member States should be allowed to fix themselves the quantity of oil eligible for aid ; Whereas, to ensure that the system of aid operates correctly, the aid must be reserved for oil put up in small containers which are traditionally demanded by the consumer ; Whereas, however, experience shows that undertak ­ ings habitually use containers with a higher capacity in order to satisfy the demand of certain categories of consumer ; whereas it is therefore advisable to grant aid also for oil put up in such containers during the period necessary for traders to adjust to the require ­ ments of the aid system ; Whereas Article 11 of Regulation No 136/66/EEC provides that the aid is to be granted for oil produced and marketed in the Community ; whereas, in the interests of sound administration , the notion of marketing in the Community should be defined ; Whereas the application for aid must include a minimum of particulars necessary for checking the entitlement to aid ; Whereas the minimum quantity which must be the subject of each application for aid should be set at a level permitting rational administration of the aid system ; Whereas, in order to ensure uniform application of the aid system , the method of paying the aid should be defined ; Whereas, in order to ensure that the system operates correctly, advance payment of the aid should be subject to the lodging of a security to be released on acknowledgement of entitlement to the aid ; Whereas Article 9 of Council Regulation (EEC) No 3089/78 of 19 December 1978 laying down general rules in respect of aid for the consumption of olive oil ( J ) provides that all placing into free circulation of olive oil imported in bulk or in containers of a certain capacity is to be subject to the lodging of a security which is to be released as soon as the oil has been rendered ineligible for aid ; whereas detailed rules for the application of the system of securities should be defined ; ( ¢) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 185, 7 . 7 . 1978 , p. 1 . ( 3 ) OJ No L 369 , 29 . 12 . 1978 , p . 12. No L 73/ 14 Official Journal of the European Communities 24. 3 . 79 Whereas, in order to ensure that these arrangements for the checking of imported oil operate correctly, the uses which render the oil ineligible for the aid should be defined ; whereas, for the same reason , provision should be made for the issuing by the Member State of a document certifying that the oil has been put to one of the uses in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , tion , keep daily stock records giving at least the following information : (a) the stocks of olive oil , by origin and packaging, existing at the date when the application for approval was submitted ; (b) the quantity and quality of each consignment of olive oil entering the plant, by origin and pack ­ aging ; (c) the number of the purchase invoice for each consignment, or, where appropriate, the number of the receipt note or of any other equivalent docu ­ ment ; (d) the number of immediate containers entering the plant, by capacity ; (e) the number of immediate containers used, by capacity ; (f) the quantity and quality of olive oil packaged ; (g) the quantity and quality of olive oil leaving the plant, by lot ; (h) for each consignment leaving the plant, the number of the sales invoice or, where appropriate, the number of the exit note or of any other equiva ­ lent document ; ( i) the movements of oils inside the area referred to in Article 8 (2) (a) and between this area and the storage place referred to in Article 8 (2) (b). Article 4 1 . The identification number referred to in Article 2 (2) of Regulation (EEC) No 3089/78 shall be preceded by the following letters :  (CEE)-F, for plants situated in France,  (CEE)-ITA, for plants situated in Italy,  (EEC)-IRL, for plants situated in Ireland,  (EWG)-D, for plants situated in Germany, HAS ADOPTED THIS REGULATION : Article 1 1 . For the purposes of the approval referred to in Article 2 of Regulation (EEC) No 3089/78 , a pack ­ aging plant must have a packaging capacity of at least three tonnes of oil per eight-hour working day. However, without prejudice to the provisions of Articles 2 and 3 , packaging plants which do not have the minimum capacity referred to above may be approved for the period 1 April to 31 October 1979, provided that they began operations before 1 April 1978 . 2 . With effect from 1 November 1980, each plant approved must have a minimum packaging capacity of six tonnes of oil per eight-hour working day. Article 2 For the purposes of approval a plant must undertake : (a) except in case of force majeure, to carry on opera ­ tions during at least 150 days in each marketing year ; (b) to package an overall quantity of at least 90 tonnes of olive oil during these operations ; (c) to package at least 15 tonnes of olive oil during each period of 30 working days . However, by way of derogation from the preceding paragraph, for the period 1 April to 31 October 1979 , the minimum figures in (a) and (b) shall be 88 and 53 respectively. In the case of plants which begin operations during a marketing year, the minimum figures in (a) and (b) shall be fixed according to the number of months remaining in the current marketing year. Article 3 For the purposes of approval each packaging plant shall , from the date on which it submits its applica  (EÃF)-DK, for plants situated in Denmark,  (EEG)-NL, for plants situated in the Netherlands,  (CEE)-(EEG)-B, for plants situated in Belgium,  (CEE)-L, for plants situated in Luxembourg,  (EEC)-UK, for plants situated in the United Kingdom . 2. This identification number shall be marked indelibly on all immediate containers as referred to in Article 7 containing olive oil intended to be placed on the Community market and qualify for consumption aid . From the date of approval until 31 October 1979, the identification number way be added to any container in which oil of Community origin which left the undertaking on or before this latter date has been put up . 24. 3 . 79 Official Journal of the European Communities No L 73/ 15 (a) the area of the establishment where packaging took place, or (b) if the oil is not stored in that area, any storage place outside it . The storage place referred to in (b) must permit a proper check to be kept upon the products stored and must have been approved in advance by the relevant supervisory body. Article 9 The Member States shall take all such measures as may be necessary to ensure compliance with the condition laid down in Article 4 ( 1 ) (c ) of Regulation (EEC) No 3089/78 . Member States shall inform the Commission of the steps they have taken pursuant to the preceding para ­ graph . Article 5 1 . Not later than 15 June 1979 approved packaging plants which submitted their application for approval before 1 May shall declare to the Member State concerned : (a) the quantities of olive oil of Community origin put up in immediate containers of 55 litres or less which left the undertaking between 1 April 1979 and the date of approval ; (b) the stocks of olive oil held on 1 April 1979 , by origin and packaging ; (c) the quantities of olive oil , by origin and packaging, which entered the plant between 1 April 1979 and the date on which the application for approval was submitted . 2 . Approved packaging plants which applied for approval on or after 1 May 1979 shall receive consumption aid only in respect of the quantities of olive oil which left the plant on or after the date of their approval . Article 6 Member States shall check by sampling, using the methods set out in the Annexes to Regulation (EEC) No 1058/77, that the oil put up in an immediate container complying with the provisions of Article 7 accords with one of the definitions referred to in Article 4 ( 1 ) (a) of Regulation (EEC) No 3089/78 . Article 7 To qualify for aid, olive oil must be put up in an immediate container of a net content of five litres or less, fitted with a non-reusable sealing device and bearing the identification number referred to in Article 4. However, plants which have placed olive oil on the market in the Community in immediate containers of a net content greater than that specified above, but not exceeding 55 litres, may until 31 October 1979 continue to use such containers in respect of a quan ­ tity not exceeding seven-twelfths of the average quan ­ tity put up therein during the last two marketing years. Article 8 1 . For the purposes of this Regulation , all olive oil leaving an approved packaging plant after being pack ­ aged in accordance with Article 7 shall be deemed to have been placed on the market in the Community. 2 . For the purposes of this Regulation oil shall be deemed to have left the packaging plant where, after packaging it has left : Article 10 1 . Without prejudice to the second subparagraph of Article 6 (2) of Regulation (EEC) No 3089/78 , an appli ­ cation for aid shall be submitted by the packaging plant concerned before the end of each month in respect of the quantities of olive oil which left that undertaking during the preceding month . Each application shall concern at least 15 tonnes . 2 . The application for aid shall contain at least the following information :  the name and address of the applicant plant,  the plant's identification number,  the quantity of oil in respect of which aid is applied for. 3 . The declaration provided for in Article 5 ( 1 ) (a) shall be treated as an application for aid in respect of the quantities oil referred to therein . If the Member State concerned is not able to check the accuracy of the application in respect of these quantities, it shall itself determine the quantity elig ­ ible for aid on the basis principally of the average monthly output of the plant between the date of approval and 31 October 1979 . 4 . The Member State shall pay the aid within 150 days of the submission of the aid application, However, in the case of applications for aid submitted on or before 31 October 1979 , the aid shall be paid within 180 days of submission of the application . 24. 3 . 79No L 73/ 16 Official Journal of the European Communities Article 11 1 . The amount of the aid shall be advanced to the party concerned as soon as he submits an application for aid together with a certificate showing that a secu ­ rity equal to the amount of the aid has been lodged. 2 . The security shall be lodged in the form of a guarantee by an establishment meeting the criteria laid down by the Member State to which application for aid is made . 3 . The security shall be released as soon as the competent authority of the Member State has recog ­ nized entitlement to the aid in respect of the quanti ­ ties shown in the application . If entitlement to the aid is not recognized in respect of all or part of the quantities shown in the applica ­ tion, the security shall be forfeit in proportion to the quantities in respect of which the conditions giving entitlement to the aid were not complied with . 2 . The security shall be equal to 100 % of the amount of the consumption aid to be paid to the bene ­ ficiary. However : (a) the security in respect of olive oil of subheading 15.07 A I b) of the Common Customs Tariff which originates in , and is directly transported to the Community from the following countries shall be equal to the following amounts : Spain : 97 % of the consumption aid, Tunisia : 93 % of the consumption aid, Greece or Morocco : 89 % of the consumption aid, other countries : 84 % of the consumption aid ; (b) the security for olive oil of subheading 1 5.07 Ale) of the Common Customs Tariff shall be equal to 78 % of the amount of the consumption aid . 3 . At the choice of the applicant, this security shall be lodged either in cash or in the form of a guarantee given by an establishment meeting the criteria fixed by the Member State where the security is lodged . 4. Except in case of force majeure, the security shall be released on presentation , within four months from the day on which the oil was placed in free circu ­ lation , of the original of the certificate referred to in Article 14 (3) showing that the oil placed in free circu ­ lation , or an equivalent quantity of oil of subheading 15.07 A of the Common Customs Tariff, has been rendered ineligible for consumption aid . Where this time limit is not complied with , 10 % of the security shall be forfeited for each month 's delay in the presentation of the said certificate . In the case of olive oil of subheadings 15.07 Alb) and c) of the Common Customs Tariff, the amount of the security to be released in respect of each 100 kilo ­ grams of oil made ineligible for consumption aid shall be :  84 % of the consumption aid for olive oil of subheading 15.07 A I b),  78 % of the consumption aid for olive oil of subheading 15.07 A I c). If the provisions of this Article are satisfied in respect of part only of the oil concerned, the security shall be released in proportion to that quantity. Article 14 1 . The oil referred to in Article 13 (4) shall be deemed to have been made ineligible for consump ­ tion aid within the meaning of Article 9 (2) of Regula ­ tion (EEC) No 3089/78 when : Article 12 1 . For the purposes of the checks referred to in Article 7 of Regulation (EEC) No 3089/78 , the Member States shall systematically inspect the stock records of approved packaging plants. If any doubt arises as to the accuracy of the informa ­ tion given in the application for aid, the applicant's accounts may be checked and, where appropriate, addi ­ tional checks may be carried out among the persons supplying oil to the packaging plant and among those to whom the packaged oil has been supplied . If such persons are established in a Member State other than the one in which the packaging plant is situated, the Member States concerned shall assist each other in carrying out the checks referred to in this Article . 2 . If the plant packages both olive oil and seed oil , the checks referred to in this Article may be extended to stock records and accounts in respect of the pack ­ aging of oils other than olive oil . Article 13 1 . Save in the case of products falling within subheadings 15.07 Ala) and 15.07 A II , put up in immediate containers of a net content of five litres or less, no olive oil of subheading 15.07 A of the Common Customs Tariff may be placed in free circu ­ lation unless proof is produced that the security referred to in Article 9 of Regulation (EEC) No 3089 /78 has been lodged . 24. 3 . 79 Official Journal of the European Communities No L 73/ 17 (a) it has, in a plant situated in the Community, been put up in immediate containers of a net content of five litres or less which do not bear the identifica ­ tion number provided for in Article 4 (2), and has left that plant ; or (b) it has left the geographical territory of the Commu ­ nity, either in bulk or in immediate containers of a net content of more than five litres which do not bear an identification number ; or (c) it has been used in the manufacture of preserved fish or vegetables without benefiting from the production refund for olive oil of Community origin used in such manufacture . 2. Plants proposing to use the oil referred to in Article 13 (4) in accordance with the conditions set out in paragraph 1 (a) and (c) shall inform the authori ­ ties of the Member States concerned in advance . Plants other than approved plants which propose to use the oil as specified in paragraph 1 (a) shall keep stock records in accordance with the provision of points (b) to (i ) of Article 3 and shall indicate the stocks of olive oil existing at the date on which the competent authorities were notified in accordance with the preceding paragraph . Plants using oil in accordance with paragraph 1 (c) shall comply with the provisions of Regulation (EEC) No 615/71 . 3 . At the request of the plants referred to in para ­ graph 2, the competent authorities shall issue a certifi ­ cate, using the model set out in the Annex hereto, after checking that the plants concerned have in fact used the oil in accordance with the conditions set out in paragraph 1 (a) and (c). 4 . If the oil is exported, proof of export shall be furnished in accordance with the rules for granting export refunds . This proof must be submitted to the competent authorities of the Member State in which the export formalities were completed . On request, the authorities shall issue the certificate referred to in paragraph 3 . If the oil was exported to Switzerland or Austria under the Community internal transit procedure, or if the oil crossed these countries under this procedure on its way to the country of destination , the certificate shall be issued on condition that proof is furnished that the oil concerned has been placed in free circulation in a non-member country, except where it has been destroyed in transit as a result of force majeure. 5. Olive oil in respect of which a certificate has been issued in accordance with paragraph 4 may not qualify for aid under Regulation (EEC) No 754/76 unless the certificate in question is cancelled or a new security lodged in accordance with Article 13 . Article 15 1 . Member States shall inform the Commission of all the arrangements they make for the implementa ­ tion of this Regulation . 2 . Each month they shall notify to the Commis ­ sion :  the quantities of olive oil in respect of which aid was applied for in the preceding month ,  the amounts of the securities as referred to in Article 13 forfeited during the preceding month . Article 16 This Regulation shall enter into force on 1 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 March 1979 . For the Commission Finn GUNDELACH Vice-President No L 73/ 18 Official Journal of the European Communities 24. 3 . 79 ANNEX CERTIFICATE Regulation (EEC) No 557/79 EG EF CE EC Issuing body (name and address) : No : original/copy Holder (name, address and Member State) : Description : Net weight (in figures) : CCT heading No : Net weight (in words) : Declaration by the issuing body : 'This is to certify that the olive oil described above has been made ineligible for consumption aid in accordance with Article 14 ( 1 ) of Regulation (EEC) No 557/79' (packaged/exported/used in preserved products) (') (place ) (date) (signature) (stamp) (') Delete as appropriate .